


REVOLVING CREDIT COMMITMENT INCREASE AGREEMENT


This REVOLVING CREDIT COMMITMENT INCREASE AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of December 12, 2012, is being executed and delivered pursuant to Section
2.08(d) of that certain Second Amended and Restated Credit Agreement (as the
same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
November 24, 2010, among Heartland Payment Systems, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Swingline Lender and Issuing Bank (in such capacities, the
“Administrative Agent”), by the Borrower, the Administrative Agent and the
existing Lenders listed on the signature pages hereto (collectively, the
“Consenting Lenders”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


RECITALS


A. Each Consenting Lender has agreed to increase its Revolving Credit Commitment
by the amount set forth opposite its name on Schedule I attached hereto.


B. The parties to this Agreement are entering into this Agreement for purposes
of effecting the increase in the respective Revolving Credit Commitments of the
Consenting Lenders, as contemplated by Section 2.08(d) of the Credit Agreement.


AGREEMENT


Accordingly, the parties hereto hereby agree as follows:


1. Each Consenting Lender hereby agrees to increase the amount of its Revolving
Credit Commitment under the Credit Agreement by the amount set forth opposite
its name on Schedule I attached hereto (the “Revolving Credit Commitment
Increase”). Each such increase shall take effect for all purposes of the Credit
Agreement on the Effective Date (as hereinafter defined).


2. Each Consenting Lender hereby acknowledges and agrees that the respective
Revolving Credit Commitments of the Consenting Lenders and the other Lenders
under the Credit Agreement are several and not joint commitments and obligations
of such Lenders. Each Consenting Lender further acknowledges and agrees that,
after giving effect to the Revolving Credit Commitment Increase provided for
herein, as of the Effective Date, the respective Revolving Credit Commitments of
the Lenders shall be as set forth on Schedule II attached hereto, which such
Schedule II shall replace Schedule 2.01(a) of the Credit Agreement in its
entirety.


3. This Agreement and the effectiveness of the Revolving Credit Commitment
Increase provided for herein shall be subject to satisfaction of the following
conditions and requirements:




--------------------------------------------------------------------------------




(a) The Administrative Agent shall have received duly executed counterparts of
this Agreement from each of the parties hereto;


(b) The Administrative Agent shall have received duly executed counterparts of
the Guarantor Consent attached hereto (and incorporated herein for all purposes)
from each of the Guarantors;


(c) The Administrative Agent shall have received a certificate of a President,
Vice President, Financial Officer, Secretary or Assistant Secretary of each Loan
Party (which may be a single certificate) attaching such evidence of appropriate
corporate or other organizational authorization on the part of such Loan Party
as the Administrative Agent may request relating to the Revolving Credit
Commitment Increase provided for herein (or certifying that there has been no
amendment or other modification to any such evidence previously delivered to the
Administrative Agent), together with other customary closing certificates and
documentation specified by the Administrative Agent relating to the Revolving
Credit Commitment Increase provided for herein;


(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the Guarantors, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Borrower and the Guarantors and this Agreement as the
Administrative Agent shall reasonably request;


(e) The Administrative Agent shall have received a new Promissory Note, executed
by the Borrower, in favor of each Lender requesting such Promissory Note; and


(f) The Lenders and the Administrative Agent shall have received all fees and
other amounts (including, without limitation, the fees set forth in the Fee
Letter dated as of the date hereof between the Borrower and the Administrative
Agent) due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder or under any Loan Document.


The date on which the foregoing conditions have been satisfied shall be the
“Effective
Date” of this Agreement.


4. The Borrower shall pay to the Administrative Agent all reasonable costs and
expenses incurred by the Administrative Agent in connection with this Agreement
and the transactions contemplated hereby, including without limitation, all
reasonable fees and expenses of counsel for the Administrative Agent.


5. The Borrower represents and warrants to the Administrative Agent and the
Lenders, as of the Effective Date, that (i) this Agreement has been duly
authorized, executed and delivered by the Borrower, (ii) the Credit Agreement,
as modified hereby, constitutes the legal,




--------------------------------------------------------------------------------




valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
(iii) at the time of and immediately after giving effect to the Revolving Credit
Commitment Increase provided for herein, no Default or Event of Default has
occurred and is continuing, and (iv) the representations and warranties of the
Borrower set forth in the Credit Agreement and the representations and
warranties of the Loan Parties set forth in the other Loan Documents are true
and correct on and as of the date hereof except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.


6. This Agreement is a Loan Document. Except as otherwise expressly provided by
this Agreement, the Credit Agreement, the other Loan Documents and all other
documents executed in connection therewith shall remain in full force and
effect. The Credit Agreement, as modified hereby, and all rights, powers and
obligations created thereby or thereunder and under the Loan Documents and all
such other documents executed in connection therewith are in all respects
ratified and confirmed. Any and all notices, requests, certificates, instruments
and other documents executed and delivered after the execution and delivery of
this Agreement may refer to the Credit Agreement without making specific
reference to this Agreement, but nevertheless all such references shall include
this Agreement unless the context otherwise requires.


7. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement, together with the
applicable provisions of the Credit Agreement and the other Loan Documents,
constitutes the entire agreement among the parties hereto regarding the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.


8.     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank; signature pages follow.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers and
representatives as of the date first above written.
 
HEARTLAND PAYMENT SYSTEMS,
 
 
INC., as the borrower
 
 
 
By:
 /s/ Robert H.B. Baldwin, Jr.


 
 
Name: Robert H.B. Baldwin, Jr.
 
Title: Vice Chairman



 
JPMORGAN CHASE BANK, N.A.,
 
 
as the Administrative Agent and as a
 
Consenting Lender
 
 
 
 
 
By:
 /s/ Goh Siew Tan


 
 
Name: Goh Siew Tan
 
Title: Vice President



 
KEYBANK NATIONAL ASSOCIATION,
 
 
as a Consenting Lender
 


 
By:
 /s/ Robert W. Boswell


 
 
Name: Robert W. Boswell
 
Title: Senior Vice President



 
BANK OF AMERICA, N.A.,
 
 
as a Consenting Lender
 
 
 
By:
 /s/ Laura H. McAulay


 
 
Name: Laura H. McAulay
 
Title: Senior Vice President



 
WELLS FARGO BANK, N.A.,
 
 
as a Consenting Lender
 
 
 
By:
 /s/ James T. King


 
 
Name: James T. King
 
Title: Senior Vice President



 
SUNTRUST BANK,
 
 
as a Consenting Lender
 
 
 
By:
 /s/ David A. Bennett
 
 
Name: David A. Bennett
 
Title: Vice President





--------------------------------------------------------------------------------




Schedule I


INCREASED REVOLVING CREDIT COMMITMENTS


Lender
Increase in Revolving Credit Commitment
JPMorgan Chase Bank, N.A.
$20,000,000
KeyBank National Association
$20,000,000
Bank of America, N.A.
$20,000,000
Wells Fargo Bank, N.A.
$15,000,000
SunTrust Bank
$15,000,000



TOTAL INCREASE: $90,000,000






--------------------------------------------------------------------------------




Schedule II


Schedule 2.01(a)


REVOLVING CREDIT COMMITMENTS*


Lender
Increase in Revolving Credit Commitment
JPMorgan Chase Bank, N.A.
$30,833,333.33
KeyBank National Association
$30,833,333.33
Bank of America, N.A.
$30,000,000.00
Wells Fargo Bank, N.A.
$25,000,000.00
SunTrust Bank
$23,333,333.34
TOTAL:
$140,000,000





*Upon the effectiveness of the Revolving Credit Commitment Increase as provided
in the Revolving Credit Commitment Increase Agreement dated as of December 12,
2012




--------------------------------------------------------------------------------




GUARANTOR CONSENT


Each of the undersigned Guarantors hereby (a) consents to the provisions of this
Agreement and the transactions contemplated hereby, (b) ratifies, confirms and
acknowledges that such Guarantor's obligations under the Guaranty are, after
giving effect of this Agreement, in full force and effect and that such
Guarantor continues to absolutely, unconditionally and irrevocably guarantee the
full and punctual payment and performance when due, whether at stated maturity
or earlier, by reason of acceleration, mandatory prepayment or otherwise, of all
of the Guarantied Obligations (as defined in the Guaranty), as such Guarantied
Obligations may be increased at any time or from time to time, including
pursuant to this Agreement, and (c) agrees that is obligations and covenants
under the Loan Documents to which it is a party are unimpaired by this Agreement
and shall return in full force effect.
 
THE HEARTLAND PAYROLL COMPANY, L.L.C.
 
 
 
 
 
 
By:
 /s/ Charles H.N. Kallenbach
 
 
Name: Charles H.N. Kallenbach
 
Title: Secretary

 
 
DEBITEK, INC.
 
 
 
 
 
 
By:
 /s/ Robert H.B. Baldwin, Jr.
 
 
Name: Robert H.B. Baldwin, Jr.
 
Title: President and Chief Financial Officer



 
HEARTLAND ACQUISITION, LLC
 
 
 
 
 
 
By:
 /s/ Robert H.B. Baldwin, Jr.
 
 
Name: Robert H.B. Baldwin, Jr.
 
Title: Vice Chairman





